Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 1 of 15



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


 ALEXANDER RODRIGUEZ,
 individually and on behalf of all
 others similarly situated,                                    CLASS ACTION

         Plaintiff,                                            JURY TRIAL DEMANDED

 v.

 BULL MOTORS, LLC d/b/a
 AUTONATION FORD MIAMI,

       Defendant.
 __________________________________/

                                     CLASS ACTION COMPLAINT

         Plaintiff Alexander Rodriguez brings this class action against Defendant Bull Motors, LLC

 d/b/a AutoNation Ford Miami (“Defendant”), and alleges as follows upon personal knowledge as

 to himself and his own acts and experiences, and, as to all other matters, upon information and

 belief, including investigation conducted by his attorneys.

                                      NATURE OF THE ACTION

         1.      This is a putative class action under the Telephone Consumer Protection Act, 47 U.S.C.

 § 227 et seq., (“TCPA”), arising from Defendant’s knowing and willful violations of the TCPA.

         2.      Defendant owns and/or operates a car dealership in Miami-Dade County, Florida.

         3.      This case arises from Defendant’s unauthorized text messages to cellular subscribers

 who never provided Defendant with prior express consent, as well as cellular subscribers who expressly

 requested not to receive Defendant’s text messages.

         4.      As a result, Defendant caused thousands of text messages to be sent to the cellular

 telephones of Plaintiff and Class Members who either never provided Defendant with consent to contact


                                                   1
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 2 of 15



 them or who had revoked any prior express consent.

         5.      Defendant caused Plaintiff and Class Members injuries, including invasion of their

 privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion.

         6.      Through this action, Plaintiff seeks injunctive relief to halt Defendant’s illegal conduct.

 Plaintiff also seeks statutory damages on behalf of himself and Class Members, as defined below, and

 any other available legal or equitable remedies resulting from the illegal actions of Defendants.

                                     JURISDICTION AND VENUE

         7.      Jurisdiction is proper under 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal

 statute. Jurisdiction is also proper under 28 U.S.C. § 1332(d)(2) because Plaintiff alleges a national class,

 which will result in at least one Class member belonging to a different state than Defendant. Plaintiff

 seeks up to $1,500.00 in damages for each call in violation of the TCPA, which, when aggregated among

 a proposed class numbering in the tens of thousands, or more, exceeds the $5,000,000.00 threshold for

 federal court jurisdiction under the Class Action Fairness Act (“CAFA”).

         8.      Venue is proper in the United States District Court for the Southern District of Florida

 pursuant to 28 U.S.C. §§ 1391(b) and (c) because Defendants are deemed to reside in any judicial district

 in which it is subject to the court’s personal jurisdiction, and because Defendant provides and markets

 its services within this district thereby establishing sufficient contacts to subject it to personal

 jurisdiction. Further, Defendant’s tortious conduct against Plaintiff occurred within this district and, on

 information and belief, Defendant has sent the same text message complained of by Plaintiff to other

 individuals within this judicial district, such that some of Defendant’s acts have occurred within this

 district, subjecting Defendant to jurisdiction here.

                                                 PARTIES

         9.      Plaintiff is a natural person who, at all times relevant to this action, was a resident of



                                                        2
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 3 of 15



 Miami-Dade County, Florida.

         10.     Defendant is a Delaware Corporation with its principal office located at 16800 NW 57TH

 Avenue, Miami, FL 33015. Defendant directs, markets, and provides business activities throughout

 the State of Florida.

                                              THE TCPA

         11.     The TCPA prohibits: (1) any person from calling a cellular telephone number; (2) using

 an automatic telephone dialing system; (3) without the recipient’s prior express consent. 47 U.S.C. §

 227(b)(1)(A).

         12.     The TCPA defines an “automatic telephone dialing system” (“ATDS”) as “equipment

 that has the capacity - (A) to store or produce telephone numbers to be called, using a random or

 sequential number generator; and (B) to dial such numbers.” 47 U.S.C. § 227(a)(1).

         13.     The TCPA exists to prevent communications like the ones described within this

 Complaint. See Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).

         14.     In an action under the TCPA, a plaintiff must show only that the defendant “called a

 number assigned to a cellular telephone service using an automatic dialing system or prerecorded

 voice.” Breslow v. Wells Fargo Bank, N.A., 857 F. Supp. 2d 1316, 1319 (S.D. Fla. 2012), aff'd, 755

 F.3d 1265 (11th Cir. 2014).

         15.     The Federal Communications Commission (“FCC”) is empowered to issue rules and

 regulations implementing the TCPA. According to the FCC’s findings, calls in violation of the TCPA

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a greater

 nuisance and invasion of privacy than live solicitation calls, and such calls can be costly and

 inconvenient. The FCC also recognized that wireless customers are charged for incoming calls whether

 they pay in advance or after the minutes are used.



                                                      3
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 4 of 15



         16.      Further, the FCC has issued rulings and clarified that consumers are entitled to the same

 consent-based protections for text messages as they are for calls to wireless numbers. See Satterfield v.

 Simon & Schuster, Inc., 569 F.3d 946, 952 (9th Cir. 2009) (“The FCC has determined that a text

 message falls within the meaning of ‘to make any call’ in 47 U.S.C. § 227(b)(1)(A)”).

         17.      With respect to standing, as recently held by the United States Court of Appeals for the

 Ninth Circuit:

                  Unsolicited telemarketing phone calls or text messages, by their nature,
                  invade the privacy and disturb the solitude of their recipients. A plaintiff
                  alleging a violation under the TCPA “need not allege any additional
                  harm beyond the one Congress has identified.”

 Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir. 2017) (quoting Spokeo, Inc. v.

 Robins, 136 S. Ct. 1540 (2016)).

         18.      Similarly, the United States Court of Appeals for the Second Circuit recently held that

 the receipt of a telemarketing or unsolicited call “demonstrates more than a bare violation and satisfies

 the concrete-injury requirement for standing.” Leyse v. Lifetime Entm't Servs., LLC, Nos. 16-1133-

 cv, 16-1425-cv, 2017 U.S. App. LEXIS 2607 (2d Cir. Feb. 15, 2017) (citing In re Methyl Tertiary

 Butyl Ether (MTBE) Prods. Liab. Litig., 725 F.3d 65, 105 (2d Cir. 2013) ("The injury-in-fact necessary

 for standing need not be large; an identifiable trifle will suffice."); Golan v. Veritas Entm't, LLC, 788

 F.3d 814, 819-21 (8th Cir. 2015) (holding that receipt of two brief unsolicited robocalls as voicemail

 messages was sufficient to establish standing under TCPA); Palm Beach Golf Ctr.-Boca, Inc. v. John

 G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1252 (11th Cir. 2015) (holding that injury under similar TCPA

 provision may be shown by one-minute occupation of fax machine)).




                                                       4
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 5 of 15



                                             FACTS

        19.     On or about January 9, 2019, January 11, 2019, January 12, 2019, January 13, 2019,

 January 16, 2019, January 18, 2019, and January 21, 2019, Defendant caused the following automated

 text messages to be transmitted to Plaintiff’s cellular telephone number ending in 8466 (“8466

 Number”):




                                                 5
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 6 of 15




                                       6
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 7 of 15



         20.      The text messages constitute telemarketing and/or advertising. Specifically, Defendant

 alerts potential customers that their lease is expiring so that they can sell or lease that person another

 vehicle for a profit.

         21.      Upon information and belief, Carlitos Rosales is an employee and/or agent of

 Defendant.

         22.      Plaintiff attempted to opt-out of receiving more text messages from Defendant on at

 least two separate occasions by responding with the word “stop.”

         23.      Defendant simply ignored both of Plaintiff’s attempts on Janury 15, 2019 and January

 18, 2019, and continued to send Plaintiff automated text messages.

         24.      Plaintiff is the subscriber and sole user of the 8466 Number.

         25.      At no point in time did Plaintiff provide Defendant with his express consent to be

 contacted by text messages using an ATDS.

         26.      To the extent that Defendant had express consent to contact Plaintiff using an ATDS,

 that consent was expressly revoked when Plaintiff responded “stop” on January 15, 2019.

         27.      Plaintiff received the subject text message within this judicial district and, therefore,

 Defendant’s violation of the TCPA occurred within this district.

         28.      Upon information and belief, Defendant caused similar text messages to be sent to

 individuals residing within this judicial district.

         29.      The number used by Defendant (786-234-6935) is known as a “long code,” a standard

 10-digit code that enables Defendant to send SMS text messages en masse, while deceiving recipients

 into believing that the message was personalized and sent from a telephone number operated by

 an individual.

         30.      Long codes work as follows: Private companies known as SMS gateway providers have



                                                       7
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 8 of 15



 contractual arrangements with mobile carriers to transmit two-way SMS traffic. These SMS gateway

 providers send and receive SMS traffic to and from the mobile phone networks' SMS centers, which

 are responsible for relaying those messages to the intended mobile phone. This allows for the

 transmission of a large number of SMS messages to and from a long code.

         31.     Upon information and belief, the number (786-234-6935) that transmitted the text

 messages is operated by or on behalf of Defendant.

         32.     The impersonal and generic nature of Defendant’s text message, demonstrates that

 Defendant utilized an ATDS in transmitting the messages.

         33.     To send the text messages, Defendant used a messaging platform (the “Platform”) that

 permitted Defendant to transmit thousands of automated text messages without any human

 involvement.

         34.     The Platform has the capacity to store telephone numbers, which capacity was in fact

 utilized by Defendant.

         35.     The Platform has the capacity to generate sequential numbers, which capacity was in

 fact utilized by Defendant.

         36.     The Platform has the capacity to dial numbers in sequential order, which capacity was

 in fact utilized by Defendant.

         37.     The Platform has the capacity to dial numbers from a list of numbers, which capacity

 was in fact utilized by Defendant.

         38.     The Platform has the capacity to dial numbers without human intervention, which

 capacity was in fact utilized by Defendant.

         39.     The Platform has the capacity to schedule the time and date for future transmission of

 text messages, which occurs without any human involvement.



                                                   8
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 9 of 15



         40.     To transmit the text messages at issue, Defendant uploaded a list of telephone numbers

 which are stored indefinitely by the Platform.

         41.     Defendant then created the content of the text messages, selected the telephone numbers

 to transmit the messages to, and selected a date and time for transmission.

         42.     In making these selections, Defendant was simply creating a set of instructions that were

 subsequently executed automatically (i.e. with no human intervention), by the Platform.

         43.     The Platform automatically executed Defendant’s instructions as follows:

                     (1) The Platform retrieved each telephone number from the list of numbers

                         uploaded by Defendant in the sequential order the numbers were listed by

                         Defendant;

                     (2) The Platform then generated each number in the sequential order listed by

                         Defendant and combined each number with the content of Defendant’s

                         message to create “packets” consisting of one telephone number and the

                         message content;

                     (3) Each packet was then transmitted in the sequential order listed by Defendant to

                         an SMS aggregator, which acts an intermediary between the Platform, mobile

                         carriers (e.g. AT&T), and consumers.

                     (4) Upon receipt of each packet, the SMS aggregator transmitted each packet –

                         automatically and with no human intervention – to the respective mobile carrier

                         for the telephone number, again in the sequential order listed by

                         Defendant. Each mobile carrier then sent the message to its customer’s mobile

                         telephone.

         44.     The above execution of Defendant’s instructions occurred seamlessly, with no human



                                                    9
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 10 of 15



  intervention, and almost instantaneously. Indeed, the Platform is capable of transmitting thousands of

  text messages following the above steps in minutes, if not less.

          45.     Further, the Platform “throttles” the transmission of the text messages depending on

  feedback it receives from the mobile carrier networks. In other words, the platform controls how

  quickly messages are transmitted depending on network congestion. The platform performs this

  throttling function automatically and does not allow a human to control the function.

          46.     The following graphic summarizes the above steps and demonstrates that the dialing of

  the text messages at issue was done by the Platform automatically and without any human intervention:




          47.     Defendant’s unsolicited text message caused Plaintiff actual harm, including invasion

  of his privacy, aggravation, annoyance, intrusion on seclusion, trespass, and conversion. Defendant’s

  text messages also inconvenienced Plaintiff and caused disruption to his daily life.

                                         CLASS ALLEGATIONS

                PROPOSED CLASS

          48.     Plaintiff brings this case as a class action pursuant to Fed. R. Civ. P. 23, on behalf of

  himself and all others similarly situated.

          49.     Plaintiff brings this case on behalf of the below defined Class:

                       No Consent Class: All persons within the United States
                       who, within the four years prior to the filing of this
                       Complaint, were sent a text message using the same type
                       of equipment used to text message Plaintiff, from

                                                     10
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 11 of 15



                      Defendant or anyone on Defendant’s behalf, to said
                      person’s cellular telephone number, without their express
                      consent.

                      Opt-Out Class: All persons within the United States who,
                      within the four years prior to the filing of this Complaint,
                      were sent a text message using the same type of equipment
                      used to text message Plaintiff, from Defendant or anyone
                      on Defendant’s behalf, to said person’s cellular telephone
                      number after making an express request to Defendant to
                      not receive text messages.

         50.      Defendant and their employees or agents are excluded from the Class. Plaintiff does not

  know the number of members in the Class but believes the Class members number in the several

  thousands, if not more.

             NUMEROSITY

         51.      Upon information and belief, Defendant has placed automated calls to cellular telephone

  numbers belonging to thousands of consumers throughout the United States without their prior express

  consent or after expressly requesting not to be sent such messages. The members of the Class, therefore,

  are believed to be so numerous that joinder of all members is impracticable.

         52.      The exact number and identities of the Class members are unknown at this time and can

  be ascertained only through discovery. Identification of the Class members is a matter capable of

  ministerial determination from Defendants’ call records.

               COMMON QUESTIONS OF LAW AND FACT

         53.      There are numerous questions of law and fact common to the Class which predominate

  over any questions affecting only individual members of the Class. Among the questions of law and

  fact common to the Class are:

                      (1) Whether Defendant made non-emergency calls to Plaintiff and Class members’

                            cellular telephones using an ATDS;



                                                    11
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 12 of 15



                       (2) Whether Defendant can meet its burden of showing that it obtained prior

                           express written consent to make such calls;

                       (3) Whether Defendant’s conduct was knowing and willful;

                       (4) Whether Defendant is liable for damages, and the amount of such damages; and

                       (5) Whether Defendant should be enjoined from such conduct in the future.

          54.     The common questions in this case are capable of having common answers. If Plaintiff’s

  claim that Defendants routinely transmits text messages to telephone numbers assigned to cellular

  telephone services is accurate, Plaintiff and the Class members will have identical claims capable of

  being efficiently adjudicated and administered in this case.

                TYPICALITY

          55.     Plaintiff’s claims are typical of the claims of the Class members, as they are all based

  on the same factual and legal theories.

                PROTECTING THE INTERESTS OF THE CLASS MEMBERS

          56.     Plaintiff is a representative who will fully and adequately assert and protect the interests

  of the Class and has retained competent counsel. Accordingly, Plaintiff is an adequate representative

  and will fairly and adequately protect the interests of the Class.

                SUPERIORITY

          57.     A class action is superior to all other available methods for the fair and efficient

  adjudication of this lawsuit, because individual litigation of the claims of all members of the Class is

  economically unfeasible and procedurally impracticable. While the aggregate damages sustained by the

  Class are in the millions of dollars, the individual damages incurred by each member of the Class

  resulting from Defendant’s wrongful conduct are too small to warrant the expense of individual

  lawsuits. The likelihood of individual Class members prosecuting their own separate claims is remote,



                                                      12
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 13 of 15



  and, even if every member of the Class could afford individual litigation, the court system would be

  unduly burdened by individual litigation of such cases.

            58.   The prosecution of separate actions by members of the Class would create a risk of

  establishing inconsistent rulings and/or incompatible standards of conduct for Defendant. For example,

  one court might enjoin Defendant from performing the challenged acts, whereas another may not.

  Additionally, individual actions may be dispositive of the interests of the Class, although certain class

  members are not parties to such actions.

                                              COUNT I
                             Violations of the TCPA, 47 U.S.C. § 227(b)
                               (On Behalf of Plaintiff and the Class)

            59.   Plaintiff re-alleges and incorporates the foregoing allegations as if fully set forth

  herein.

            60.   It is a violation of the TCPA to make “any call (other than a call made for

  emergency purposes or made with the prior express consent of the called party) using any

  automatic telephone dialing system … to any telephone number assigned to a … cellular telephone

  service ….” 47 U.S.C. § 227(b)(1)(A)(iii).

            61.   The TCPA defines an “automatic telephone dialing system” (hereinafter “ATDS”)

  as “equipment which has the capacity – (A) to store or produce telephone numbers to be called,

  using a random or sequential number generator; and (B) to dial such numbers.” Id. at § 227(a)(1).

            62.   Defendants – or third parties directed by Defendant – used equipment having the

  capacity to store telephone numbers, using a random or sequential generator, and to dial such

  numbers and/or to dial numbers from a list automatically, without human intervention, to make

  non-emergency telephone calls to the cellular telephones of Plaintiff and the other members of the

  Class.



                                                     13
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 14 of 15



          63.    These calls were made without regard to whether Defendant had first obtained

  express permission from the called party to make such calls. In fact, Defendant did not have prior

  express consent to call the cell phones of Plaintiff and the other members of the putative Class as

  prior express consent was either never obtained or was revoked at the time Defendant’s calls were

  made.

          64.    Defendant violated § 227(b)(1)(A)(iii) of the TCPA by using an automatic

  telephone dialing system to make non-emergency telephone calls to the cell phones of Plaintiff

  and the other members of the putative Class without their prior express consent.

          65.    As a result of Defendant’s conduct and pursuant to § 227(b)(3) of the TCPA,

  Plaintiff and the other members of the putative Class were harmed and are each entitled to a

  minimum of $500.00 in damages for each violation. Plaintiff and the class are also entitled to an

  injunction against future calls.

          WHEREFORE, Plaintiff Alexander Rodriguez, on behalf of himself and the other

  members of the Class, prays for the following relief:

          a.     A declaration that Defendants practices described herein violate the Telephone

  Consumer Protection Act, 47 U.S.C. § 227;

          b.     A declaration that Defendants violations of the Telephone Consumer Protection

  Act, 47 U.S.C. § 227, were willful and knowing;

          c.     An injunction prohibiting Defendants from using an automatic telephone dialing

  system to call and text message telephone numbers assigned to cellular telephones without the

  prior express consent of the called party;

          d.     An award of actual, statutory damages, and/or trebled statutory damages; and

          e.     Such further and other relief the Court deems reasonable and just.



                                                  14
Case 1:19-cv-20302-JLK Document 1 Entered on FLSD Docket 01/22/2019 Page 15 of 15



                                             JURY DEMAND

           Plaintiff and Class Members hereby demand a trial by jury.

                              DOCUMENT PRESERVATION DEMAND

          Plaintiff demands that Defendant take affirmative steps to preserve all records, lists, electronic

  databases or other itemization of telephone numbers associated with Defendants and the communication

  or transmittal of the text messages as alleged herein.



  Date: January 22, 2019

                                                                   Respectfully submitted,


                                                                   HIRALDO P.A.

                                                                   /s/ Manuel S. Hiraldo____________
                                                                   Manuel S. Hiraldo
                                                                   Florida Bar No. 030380
                                                                   401 E. Las Olas Boulevard
                                                                   Suite 1400
                                                                   Ft. Lauderdale, Florida 33301
                                                                   Email: mhiraldo@hiraldolaw.com
                                                                   Telephone: 954.400.4713

                                                                   EISENBAND LAW, P.A.
                                                                   515 E. Las Olas Boulevard, Suite 120
                                                                   Ft. Lauderdale, Florida 33301
                                                                   Michael Eisenband
                                                                   Florida Bar No. 94235
                                                                   Email:
                                                                   MEisenband@Eisenbandlaw.com
                                                                   Telephone: 954.533.4092

                                                                   Counsel for Plaintiff and the Class




                                                     15
